[28]   I agree that the writ of mandamus must be denied in this proceeding for the reason that the petition addressed to the Shreveport City Council requests the submission (to the vote of the people) of an ordinance relating to two distinct and independent propositions, as a consequence of which the desired election if held (as well as the proposed ordinance if adopted) would be invalid.
[29]   However, I maintain that on this appeal, in the interest of avoiding a multiplicity of suits, this court should pass upon the other question squarely presented by the exceptions of no right and no cause of action, and on which the trial judge ruled in rendering his decision, it being whether the right of initiative and referendum, under Section 14 of Act No. 302 of 1910, can encroach on the Council's authority with respect to the budget. Undoubtedly this question (it, in my opinion, should be answered in the affirmative) will arise again soon in further litigation between the same parties. On the finality of this decision another petition, I feel certain, will be presented to the Council requesting that separate ordinances (containing the two independent propositions) be submitted to the vote of the electors of the City of Shreveport; and there will result the urging of a similar budgetary objection on the part of the City and the institution of further judicial proceedings by the petitioners.